          Case 1:17-cr-00630-ER Document 146 Filed 10/10/19 Page 1 of 4
                                          U.S. Department of Justice
[Type text]
                                                    United States Attorney
                                                    Southern District of New York
                                                   The Silvio J. Mollo Building
                                                   One Saint Andrew’s Plaza
                                                   New York, New York 10007



                                                    October 10, 2019

BY ECF & ELECTRONIC MAIL

Honorable Edgardo Ramos
United States District Judge
Southern District of New York
40 Foley Square
New York, New York 10007

       Re:    United States v. Mark S. Scott, S10 17 Cr. 630 (ER)

Dear Judge Ramos:

        We write to in connection with the Government’s Motion to Offer Testimony of Live
Witnesses Via Live Closed-Circuit Television During Trial or, in the Alternative, for a
Deposition Pursuant to Rule 15 of the Federal Rules of Criminal Procedure, filed on September
29, 2019 (“Rule 15 Motion”), and the defendant’s response to that motion (“Defense Rule 15
Response”). The purpose of this letter is to provide the Court with additional information
pertaining to the Government’s request, and briefly address some of the arguments raised in the
Defense Rule 15 Response

         The Government submitted the Rule 15 Motion after making diligent and good faith
efforts, over a lengthy period, to secure the testimony of witnesses located in Ireland. Until
recently, the Government believed that these witnesses – all Bank of Ireland (“BOI”) current or
former employees – would cooperate with the Government voluntarily. However, all witnesses
have now taken the position that they will not travel to the United States to testify. Moreover,
over the last several days, the Government has been informed that all four witnesses demand
compulsory process in order to provide testimony in Ireland. As a result, on October 9, 2019, the
Government submitted to the Central of Authority of Ireland a United States-Ireland Mutual
Legal Assistance Treat (“MLAT”) Request for the testimony of these witnesses.

   1. Materiality of Witness Testimony

        In the Defense Rule 15 Response, the defense asserts that the BOI witnesses are not
crucial because “all relevant statements were made or repeated by Mr. Scott in admissible e-
mails Mr. Scott sent to the Bank of Ireland.” See Defense Rule 15 Motion at 1. Initially, and as
set forth in the Rule 15 Motion, the witnesses’ testimony will be broader than the information
contained in the documentary evidence, and is vital to provide the necessary context so that the
jury can fairly evaluate that evidence. More importantly, the witnesses’ testimony will include
evidence that is not included in the documentary evidence, such as evidence that the defendant
          Case 1:17-cr-00630-ER Document 146 Filed 10/10/19 Page 2 of 4
Letter to the Honorable Edgardo Ramos
October 10, 2019

failed to inform the bank (i) that OneCoin proceeds were flowing through his fund accounts; and
(ii) of any new investors representing 10% of the funds, with corresponding due diligence
documents, as he had promised. Because the defendant failed to make these material
disclosures, they are not included in the bank’s records. However, the defendant’s failure to
make such notifications cannot be demonstrated through e-mails and records only; only the
witnesses will be able to testify that the bank was never notified in any manner about these
material issues.

    2. Government Efforts to Secure Witness Testimony

         As set forth in the Rule 15 Motion, representatives for the Government traveled to Ireland
in March 2019 to interview BOI employee witnesses; those interviews took place at the bank.
These interviews had been requested by the Government via an MLAT request dated October
2018. Because the BOI indicated that it would cooperate with the Government and make the
witnesses available for voluntary interviews, the Central Authority of Ireland played no further
role in the interview arrangements and deferred to the Government and BOI to make appropriate
arrangements regarding, among other things, venue, scheduling, and participants. In total, the
Government interviewed eight BOI current and former employees over several days.

         During the March 2019 interviews of the BOI witnesses, the Government and witnesses
generally discussed future trial testimony in the United States. Based on those discussions, the
Government understood that the witnesses would be willing to travel to the United States to
testify.

        In April 2019, the Government notified the bank that the Government intended to call
BOI witnesses to testify at trial, and indicated there would be further communication regarding
witness preparation and arrangements for witnesses’ travel to New York. The Government
received no indication in response to that communication that any of the eight witnesses
previously interviewed were not willing to cooperate with the Government or travel to the United
States to testify at trial. 1

        In early August, the Government informed BOI that it intended to call Ceannt, Sands, and
Begley as trial witnesses, and offered to cover travel costs if the witnesses were willing to travel
to New York to attend trial preparation sessions. BOI responded that it would reach out to the
witnesses, including Begley, who was no longer at the bank, to relay the Government’s requests.
Again, in response to this request, the Government received no indication that witnesses would
not travel to the United States for trial preparation or trial, and we understood that they would.
Indeed, in late August, the Government communicated with counsel for one of the witnesses,
who, at that time, appeared to be willing to testify at trial.



1
  The Government previously indicated that in April 2019 it identified Ceannt, Sands, Begley, and
Collins as the trial witnesses. In fact, in April 2019, the Government informed BOI that it intended
to call BOI employee witnesses at trial; the Government specifically identified Ceannt, Sands, and
Begley as witnesses in August 2019, and identified Collins as a witness in September 2019.


                                                 2
          Case 1:17-cr-00630-ER Document 146 Filed 10/10/19 Page 3 of 4
Letter to the Honorable Edgardo Ramos
October 10, 2019

        In early September, BOI counsel communicated to the Government that Ceannt, Sands,
and Begley were willing to provide further assistance in Ireland in accordance with the MLAT
procedures, but were not willing to travel to the United States to testify. The Government and
BOI communicated further to explore options for obtaining the testimony. Given the
Government’s prior experience with BOI employee witness interviews, and the bank’s and
witnesses’ stated willingness to cooperate with the Government’s prosecution of this case, the
Government continued to discuss witness testimony options with BOI, including venue and
scheduling. The Government understood that, even if an MLAT request was required, if the
witnesses were willing to provide testimony in Ireland voluntarily – which we were led to
believe they were – that could be accomplished by submitting a brief MLAT request that would
be processed promptly. Assuming the witnesses would not require compulsory process, the
MLAT would permit the parties to make their own mutually-convenient arrangements for the
taking of witness testimony. 2

         Over the past week, the Government has continued to engage in discussions with BOI in
an effort to secure voluntary witness testimony in Ireland. In the course of these discussions, it
has become clear that despite the witnesses’ previous representations that they were “willing” to
provide testimony, that testimony would not be voluntary, and the witnesses would testify only
in response to compulsory process. 3 That process necessarily involves of the Central Authority
of Ireland. We have not yet received a response from the Irish Central Authority whether or not
it has the ability to accommodate our request in the timeline sought by the Government.

       It is now clear that, contrary to the Government’s previously-held understanding that the
witnesses would voluntarily provide testimony, the witnesses will only provide compulsory
testimony via formal MLAT request. 4 As a result, on October 9, 2019, the Government
submitted an MLAT request to the Central Authority of Ireland to compel the witnesses’ live
CCTV testimony from Ireland. 5 Because the witnesses’ testimony is material evidence to the
criminal charges in this matter, and the witnesses are clearly unavailable, the Government has
provided a sufficient and reasonable basis to offer this testimony via closed-circuit television.

2
 According to the U.S. Department of Justice Office of International Affairs (“OIA”), a formal
MLAT request would not be required for voluntary interviews in Ireland.
3
  On October 8, 2019, BOI counsel informed the Government that Ceannt and Sands would not
provide testimony on a voluntary basis outside of the compulsory process under the United States-
Ireland MLAT. On October 9, 2019, BOI informed the Government that Begley and Collins were
taking the same position.
4
 Indeed, this morning the Government received additional correspondence from counsel for both
Sands and Collins reiterating this position. Counsel for Collins specifically articulated that Collins
will not provide testimony in any voluntary manner outside of the formal MLAT procedure.
5
  The United States-Ireland MLAT sets forth that “[a]ny evidence supplied by the Republic of
Ireland in response to this request, will not, without the consent of the nominated Judge or the
witness, be used for any other purpose than that permitted by the Treaty or specified in this request.
In addition, any defendant involved with this request will be able to challenge any evidence
provided by the Irish authorities if the material is used at his or her trial in the United States.”


                                                  3
         Case 1:17-cr-00630-ER Document 146 Filed 10/10/19 Page 4 of 4
Letter to the Honorable Edgardo Ramos
October 10, 2019


       For the foregoing reasons, the Government respectfully requests that the Court grant the
Rule 15 Motion.


                                            Respectfully submitted,

                                            GEOFFREY S. BERMAN
                                            United States Attorney

                                        by: ___/s/ Julieta V. Lozano________________
                                            Julieta V. Lozano/Christopher J. DiMase/
                                            Nicholas S. Folly
                                            Special Assistant United States Attorney/
                                            Assistant United States Attorneys
                                            (212) 637-2438/ 2433 / 1060


cc: Arlo Devlin-Brown, Esq. (by electronic mail)
    David Garvin, Esq. (by electronic mail)




                                               4
